Citation Nr: 0201459	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  95-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for right inguinal 
hernia.

3.  Entitlement to service connection for allergic asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss disability 
began many years after service and is not related to service.  

2.  Any current right inguinal hernia or residuals therefrom 
is not related to service.  

3.  The veteran has not been shown to currently have asthma 
nor has a diagnosis of asthma been rendered.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).

2.  A right inguinal hernia was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2001).

3.  Allergic asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim and redefine the obligations 
of VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, he appeared at a hearing 
before a hearing officer at the RO in November 1994.  VA has 
met all VCAA duties.  It is established that the service 
records are not available and further attempts to obtain the 
records would be futile.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The Board notes that there are no service medical records 
available as they are reported to have been destroyed by a 
fire at the National Personnel Records Center (NPRC) in 1973.  
Thus, collateral records assume an even greater importance 
than might otherwise be the case were the service medical 
records available.  Moreover, since the service medical 
records are missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 2 Vet. App. 365, 367 (1991).

In this regard, the Board notes that in March 1993, the RO 
requested that copies of all treatment records of the veteran 
be forwarded.  In May 1993, the RO requested that the veteran 
fill out a Form NA 13055, relating to reconstruction of 
medical records.  The veteran returned the requested form but 
did not supply the organization to which he was assigned or 
the specific dates of treatment for the claimed disorders.  
In September 1993, the RO again requested that the NPRC 
forward copies of all medical treatment records of the 
veteran.  In October 1993, NPRC indicated that before a 
search could be conducted for medical data, it would need to 
know the complete organization that the veteran was assigned 
to for the time of treatment indicated.  

In December 1994, the RO again requested that the NPRC 
forward copies of the veteran's treatment records.  The RO 
also attached a copy of a record from the First Training 
Replacement Training Center located in Fort Knox, KY.  The 
document contained the veteran's serial number.  In January 
1995, the RO indicated that there were no records on file as 
they possibly had been destroyed in the 1973 fire.  The NPRC 
again forwarded a Form NA 13055 for the veteran to fill out.  

In February 1996, the RO again requested that copies of 
clinical records from Fort Knox Hospital for the time period 
from June 30, 1946, to September 30, 1946, be forwarded.  In 
March 1996, NPRC again responded that that all records had 
been destroyed in the 1973 fire.  This request was again made 
in April 1996.  In May 1996, the RO responded that the 
records had possibly been destroyed in the 1973 fire.  

In July 1997, the RO requested copies of all available SGO 
records.  In September 1997, NPRC again responded that the 
records had possibly been destroyed in the 1973 fire.  NPRC 
again attached another Form NA 13055.  A second request was 
made in October 1997.  In December 1997, the veteran supplied 
the treatment, the dates of treatment, and the facility where 
he was treated on the NA Form 13055.  In an attached medical 
history form, the veteran again reported that he had been 
treated at Fort Knox Hospital for 49 days in July-August 
1946.  Later that month, the RO again requested copies of all 
treatment records for the veteran's hospital stay at Fort 
Knox.  It also forwarded the Form NA 13055 that had been 
supplied by the veteran.  

In August 1998, NPRC responded that there were no SGO records 
on file.  It further noted that for a search to be made, it 
had to have the complete organization assigned at the times 
of treatment (group, regiment, battalion, company, and 
battery).

In August 2000, NPRC indicated that there were no additional 
records that could be located for the veteran.  


Bilateral Hearing Loss Disability

In addition to above, the pertinent laws and regulations 
provide that sensorineural hearing loss (organic disease of 
the nervous system) will be presumed to have been incurred in 
service if it had become manifest to a degree of ten percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

In July 1955, a VA examination disclosed that the ears, 
canals and drums were normal.  At his November 1994 hearing, 
the veteran testified that he was in the Tank Corps and that 
he did not remember putting on helmet or putting in ear 
plugs.  

In an undated audiogram, where the veteran was noted to be 51 
years of age, decibel level readings of 25, 5, 15, 45, and 
50, in the right ear, and 5, 0, 40, 60, and 55, in the left 
ear, were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  

In an undated treatment record, wherein the veteran was noted 
to be 64 years old, it was indicated that the veteran had had 
intermittent itching in his ear canal for the past three 
months.  It was also indicated that he had had decreased 
bilateral auditory acuity for many years at that time.  

In a December 1997 VA outpatient treatment record, the 
veteran was noted to have decreased hearing.  The veteran 
reported that he had been in the Tanks Corps.  Physical 
examination revealed that the eardrums were clear and that 
the veteran had cerumen in the left ear.  It was the 
examiner's impression that the veteran had probable sensory 
neural hearing loss.  

Service connection is not warranted for hearing loss 
disability.  While the veteran claims that this disorder 
started inservice, he has not claimed that it was incurred as 
a result of a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

A review of the record demonstrates that the first objective 
clinical evidence of a hearing loss disability did not occur 
until many years after service.  

As to the veteran's beliefs, stated in both his testimony and 
his written documents, that any current hearing loss 
disability is related to service, the Board notes that he is 
competent to report symptoms he experienced inservice; 
however, he is not qualified to render an opinion as to 
etiology of this disorder.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his 
hearing loss disability are in conflict with the records.  
When seen in July 1955, he did not complain of hearing loss 
and a pertinent defect was not disclosed on examination.  
When seen in July 1972, he complained of dizzy spells, but 
did not complain of hearing loss.  The veteran's silence, 
when otherwise affirmatively speaking, and the normal 1955 
examination constitute negative evidence.  Such negative 
evidence is more probative than remote unsupported statements 
advanced in support of a claim for monetary benefits.  The 
objective evidence is more probative than the veteran's more 
recent assertions of continuous symptoms since service.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
hearing loss disability is not related to the veteran's 
period of service or the one year period immediately 
following service.  Therefore, there is no doubt to be 
resolved and service connection is not warranted.

Inguinal Hernia

The first available objective medical finding of a hernia was 
in July 1955.  In July 1955, the veteran was hospitalized at 
the Reno VAMC with complaints of family trouble.  Physical 
examination performed at that time revealed that the veteran 
had a small right inguinal hernia.  

In his January 1993 application for compensation, the veteran 
stated that his hernia began in 1945.  In his May 1993 Form 
NA 13055, the veteran indicated that between 1946-1947 he 
reported that he had been hurt to a physician.  He noted that 
he was told that he had a hernia at the time of discharge.  

At the time of his November 1994 hearing, the veteran 
testified that he was told that he had a hernia at the time 
of his discharge examination.  He noted that the doctor said 
they could take care of it before he was discharged but he 
declined as he was leaving the service.  The veteran also 
testified that he had the hernia repaired by Dr. G. in 1956 
but that Dr. G. was deceased and his records could not be 
obtained.  

In a March 1971 report, R. B., M.D., indicated that that 
veteran had a hernia in 1953.  

Service connection is not warranted for a right inguinal 
hernia.  While the veteran claims that this disorder started 
inservice, he has not claimed that it was incurred as a 
result of a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

A review of the record demonstrates that the first objective 
clinical evidence of a hernia did not occur until 1955.  

As to the veteran's beliefs, stated in both his testimony and 
his written documents, that he developed a hernia inservice, 
the Board notes that he is competent to report symptoms he 
experienced inservice; however, he is not qualified to render 
an opinion as to etiology of this disorder.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, his assertion 
of what a doctor told him at separation is not competent 
evidence.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his 
hernia are in conflict with the record.  The objective 
medical evidence does not contain any opinions or any 
notations relating the veteran's hernia to his period of 
service.  These records are more probative than the veteran's 
more recent assertions.  We also note that the veteran has 
not presented a reliable history regarding the onset of the 
hernia.  When seen in 1955, he reported no prior history of a 
hernia.  In 1971, he reported a history of a hernia in 1953, 
rather than service.  In the 1993 application, he reported an 
onset in 1945 (which was prior to service).  In sum, the 
veteran's statements are not consistent or reliable.  We 
conclude that the veteran's statement for treatment purposes, 
in 1971, that he has had a hernia since 1953 is the most 
accurate date of onset.  The veteran's reported history was 
in conjunction with treatment and it is accepted that he 
would report an accurate history at that time thus resulting 
in proper treatment.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any hernia that 
the veteran may have had is not related to his period of 
service.  Therefore, there is no doubt to be resolved and 
service connection is not warranted.


 Asthma

A review of the record demonstrates that the veteran 
requested service connection for allergic asthma in March 
1993.  In his May 1993 Form NA 13055, the veteran indicated 
that he was treated for asthma in July 1946.  

At the time of his November 1994 hearing, the veteran 
testified that he was hospitalized for 47 days while in basic 
training.  He indicated that he was given all sorts of pills 
at that time.  He noted that he was originally supposed to 
have been discharged but that he ended up being kept on.  The 
veteran stated that he was not given any further treatment or 
prescribed any additional pills after that time.  He further 
reported that he was given hayfever pills in 1972.  The 
veteran indicated that he could possibly get several 
statements from fellow servicemen demonstrating that he was 
hospitalized for asthma while inservice.  

Along with his April 1995 substantive appeal, the veteran 
submitted written statements from two individuals.  

In an April 1995 statement, J. F., indicated that he was 
drafted with the veteran in June 1946.  He noted that they 
performed basic training in Fort Knox, KY.  He stated that 
after about three weeks, the veteran went to base hospital 
with an asthma attack.  The hospital was the Fort Knox Army 
Hospital.  He noted that prior to his being shipped out, he 
went to see the veteran in the hospital.

In an additional April 1995 statement, J. S., indicated that 
he was drafted on the same day as the veteran.  He noted that 
after around three weeks at Fort Knox, the veteran went to 
the base hospital with an asthma attack.  He stated that he 
also went to visit the veteran at the hospital prior to being 
shipped out.  

Outpatient treatment records received subsequent to the April 
1995 substantive appeal, demonstrate that at the time of a 
January 1987 hospitalization, the veteran was noted to have 
no known allergies.  

In a January 1996 treadmill testing report, the veteran's 
medical history did not list allergic asthma or any form of 
asthma.  

Service connection is not warranted for asthma.  While the 
veteran claims that this disease started inservice, he has 
not claimed that it was incurred as a result of a combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

As to the veteran's beliefs, stated in both his testimony and 
his written documents, that he developed asthma inservice, 
the Board notes that he is competent to report symptoms he 
experienced inservice; however, he is not qualified to render 
an opinion as to etiology of this disorder or establish a 
diagnosis.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).  

Likewise, the statements received from the veteran's fellow 
servicemen, cannot serve as the basis for determining whether 
the veteran has chronic asthma, and, if so, whether asthma 
started inservice.  See Espiritu v, Derwinski, 2 Vet. App. 
492 (1992).

Moreover, the record does not contain a post service 
diagnosis of asthma.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
objective medical findings demonstrate that the veteran does 
not currently have asthma.  In the absence of competent 
evidence of post service asthma, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  Service connection for right inguinal hernia is 
denied.  Service connection for allergic asthma is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

